DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment and Response to Final Office Action filed on March 30, 2021, and the Supplemental Amendment filed May 4, 2021 are acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Amendment and Response to Final Office Action filed on March 30, 2021, and in the Supplemental Amendment filed May 4, 2021.

Information Disclosure Statement
The Information Disclosure Statement submitted March 30, 2021 has been considered.

Allowable Subject Matter
The following claims are allowed: 110-111, 130 and 132-138.
Independent claim 110 is directed to a method of characterizing a sample from a human subject, comprising assaying the sample for amounts of a plurality of methylated biomarker DNAs and the amount of at least one control DNA, wherein the methylated biomarkers are selected from two to twenty-four markers enumerated in claim 110, and wherein the control 

The following references constitute the closest prior art is Ahlquist1 (WO 2015/153283) and Sukumar2 (US 2005/0239101).

Ahlquist
Ahlquist is directed to methods and compositions for detecting premalignant and malignant neoplasms, such as colorectal cancer. Specifically, Ahlquist is directed to assaying the methylation state of any of a number of enumerated biomarkers in a sample obtained from a subject, and then comparing that methylation state to the methylation state of a subject that does not have a neoplasm. 

Sukumar
Sukumar is directed to methods for diagnosing in a subject a condition associated with hypermethylation of genes. Specifically, Sukumar teaches quantitative multiplex methylation specific PCR to determine the level of promoter hypermethylation in multiple target genes.

Ahlquist and Sukumar differ from the instant claims at least in the each reference fails to teach using B3GALT5 as control DNA, and, consequently, fails to teach calculating values for the 

Conclusion
Claims 110-111, 130 and 132-138 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.L.G./
Examiner, Art Unit 1637                                                                                                                                                                                           
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Ahlquist was cited in the PTO-892 Notice of References Cited mailed January 3, 2020.
        2 Sukumar was cited in the PTO-892 Notice of References Cited mailed April 18, 2019.